Title: John Barnes to Thomas Jefferson, 21 April 1819
From: Barnes, John
To: Jefferson, Thomas


          
            My Dear Sir
            George Town Coa 21st April 1819. 
          
          On the late distressing scene of the distroying Element, at Monticello (without the effective Aid—and Materials, to arrest its impetuos Ravages,) what painfull Anxieties—you—with the good family, must have suffered (can be more readily conceiv’d than expressed) still I Hope! has  terminated—with less, serious consequences than expected.—that the Main Dwelling—the Mansion House, with its Valuable Contents are Safe—that you are perfectly recovered from the slight injury you Personally sustained—as well the good family—&c &c—
          The late extraordinary high winds, has been in many instances the Cause of fires—and probably that of yours.—how Cautiously ought we to guard against so destructive an Enemy.—at your better leisure, I most Anxiously wish to be informed—of yours & families health. that the result of the fire  have not meterially injured your Property—with my best regards to your self & family—are Respectfully—
          
            and most Unfeignedly—tendered,
             John Barnes,
          
        